UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21455 Guggenheim Enhanced Equity Strategy Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices)(Zip code) Donald C. Cacciapaglia 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:(630) 505-3700 Date of fiscal year end: October 31 Date of reporting period: May 1, 2012 – July 31, 2012 Item 1.Schedule of Investments. Attached hereto. GGE Guggenheim Enhanced Equity Strategy Fund Portfolio of Investments July 31, 2012 (unaudited) Number of Shares Description Value Long-Term Investments - 133.6% Exchange Traded Funds - 133.6% Consumer Discretionary Select Sector SPDR Fund(a) $ 6,491,814 Health Care Select Sector SPDR Fund(a) iShares Dow Jones US Real Estate Index Fund(a) iShares Russell 2000 Index Fund(a) ProShares Ultra S&P500(a) SPDR Dow Jones Industrial Average ETF Trust(a) SPDR S&P rust(a) SPDR S&P MidCap rust(a) SPDR S&P Retail ETF(a) (Cost $127,683,865) Limited Partnership - 0.0%* Kodiak Funding, LP(b) (c) (Cost $3,476,000) Total Long-Term Investments - 133.6% (Cost $131,159,865) Short-Term Investments - 0.8% Money Market - 0.8% Dreyfus Treasury Prime Cash Management Institutional Shares (Cost $779,982) Total Investments - 134.4% (Cost $131,939,847) Liabilities in excess of Other Assets - (0.1%) Total Value of Options Written - (1.8%) (Premiums received $1,703,802) Borrowings - (32.5% of Net Assets or 24.2% of Total Investments) Net Assets- 100.0% * Represents less than 0.1% LP - Limited Partnership S&P - Standard & Poor's (a) All of these securities represent cover for outstanding options written.All of these securities have been physically segregated as collateral for borrowings outstanding. (b) Security is valued in accordance with Fair Valuation procedures established in good faith by the Board of Trustees.The total market value of such securities is $33,080 which represents 0.0% of Net Assets. (c) Illiquid security. Country Breakdown % of Long-Term Investments United States 100.0% See previously submitted notes to financial statements for the period ended April 30, 2012. Contracts (100 shares per contract) Call Options Written (c) Expiration Month Exercise Price Value Consumer Discretionary Select Sector SPDR Fund August 2012 Health Care Select Sector SPDR Fund August 2012 iShares Dow Jones US Real Estate Index Fund August 2012 iShares Russell 2000 Index Fund August 2012 ProShares Ultra S&P 500 August 2012 SPDR Dow Jones Industrial Average ETF Trust August 2012 SPDR S&P rust August 2012 SPDR S&P MidCap rust August 2012 SPDR S&P Retail ETF August 2012 Total Value of Call Options Written (Premiums received $1,703,802) (c) Non-income producing security. At July 31, 2012, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Depreciation on Investments Net Tax Unrealized Depreciation on Derivatives ) ) ) The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over-the-counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and ask prices on that day. Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price. Debt securities are valued by independent pricing services or dealers using the mean of the closing bid and asked prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. Exchange traded options are valued at the mean between the bid and asked prices on the principal exchange on which they are traded. The Fund values money market funds at net asset value. Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees.Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value”. Fair value is the amount that the Fund might reasonably expect to receive for the security (or asset) upon its current sale. Each such determination should be based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. Money Market Funds are valued at Net Asset Value. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities.The Fund values Level 2 equity securities using various observable market inputs as described above.The fair value estimate for the Level 3 security in the Fund was determined in good faith by the Pricing Committee pursuant to the Valuation Procedures which were established in good faith by management and approved by the Board of Trustees. There were various factors considered in reaching fair value determination, including, but not limited to, the following: the type of security, analysis of the company’s performance and the present value of potential future earnings of the investment. The following table represents the Fund's investments carried on the Statement of Assets and Liabilities by caption and by level within the fair value hierarchy as of July 31, 2012: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Exchange Traded Funds $ $
